Citation Nr: 0427394	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for generalized 
arthritis of the knees, feet, hands, back, hips, and legs. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.    

In connection with this appeal the veteran testified at a 
personal video-conference hearing before the undersigned in 
May 2004; a transcript of that hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Tinnitus was not shown in service, nor is there any 
competent medical evidence demonstrating that tinnitus is 
related to service-connected bilateral hearing loss, or, to a 
disease or injury which had its onset in, or is otherwise 
related to, service. 

3.  Generalized arthritis of the knees, feet, hands, back, 
hips, and legs was not shown in service, nor is there any 
competent medical evidence demonstrating that such arthritis 
is related to a disease or injury which had its onset in, or 
is otherwise related to, service, and arthritis was not 
manifested within one year of service discharge. 
CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service, nor is tinnitus 
proximately due to service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

2.  Generalized arthritis of the knees, feet, hands, back, 
hips, and legs was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim of 
entitlement to service connection for generalized arthritis 
in April 2002, after the enactment of the VCAA.  The RO's 
initial unfavorable decision was made in December 2002, after 
the veteran had been provided notice of the VCAA provisions 
in June 2002, in accordance with Quartuccio and Pelegrini II, 
supra.  Also, while the veteran did not specifically raise a 
claim of entitlement to service connection for tinnitus, the 
RO interpreted the September 2002 audiological examination as 
a claim for service connection for such disability.  The 
December 2002 rating decision denied the veteran's tinnitus 
claim.  In July 2003, the RO notified the veteran of VA's 
enhanced duties to notify and assist.  Based upon a review of 
the procedural and factual history of this appeal, the Board 
finds that any defect in the timing of the VCAA notice with 
respect to the veteran's claim for service connection for 
tinnitus was harmless error for the reasons specified below.  

Regarding the veteran's claim of entitlement to service 
connection for generalized arthritis, in June 2002, the RO 
sent the veteran a letter explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records or other records from Federal agencies, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO also indicated 
that it was still the veteran's responsibility to support his 
claim with appropriate evidence.  The letter acknowledged 
that, in his April 2002 claim, the veteran had identified 
numerous doctors and medical facilities where he had been 
treated for his claimed disabilities and requested the he 
provide an Authorization and Consent to Release Information 
to VA form (VA Form 21-4142) for each physician or facility.  
He was further advised that medical evidence of a link 
between the disability claimed to have been incurred in 
service and the present disability was necessary to grant 
service connection.  

In August 2002, the veteran was advised that the RO had 
requested records from Dr. Diamant, Dr. Jameson, Dr. Hotovy, 
Dr. Dugas, Dr. Wariyar, Dr. Albers, Dr. Bainbridge, and 
Hearing & Health Specialists.  In September 2002, the veteran 
was informed that the RO had received medical records or a 
response from all the above listed physicians, to include VA 
treatment records, with the exception of Dr. Bainbridge and 
Hearing & Health Specialists.  In October 2002, the RO again 
sent a letter to the veteran to advise him of the status of 
his claim.  Specifically, the RO indicated that Dr. 
Bainbridge had not yet responded to the request for medical 
records and that the veteran was to contact Dr. Bainbridge 
for his medical records.  In November 2002, the RO informed 
the veteran of the evidence of record and that a decision 
would be issued in the next two months on the basis of such 
evidence.  

Regarding the veteran's claim of entitlement to service 
connection for tinnitus, the Board observes that the Court in 
Pelegrini II noted that the requirement pertaining to the 
timing of notice did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; See also 38 C.F.R. § 20.1102 (2003) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in July 2003, the veteran's service 
connection claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2003, such that he had the opportunity to respond to the RO's 
remedial VCAA notice prior to the appeal coming before the 
Board.  The Board also observes that the content of the 
notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as is further 
discussed herein below.

In July 2003, specifically addressing both service connection 
claims on appeal, the RO sent a letter to the veteran listing 
the evidence received to date.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies as well as records not held by 
a Federal agency, such as private doctors and hospitals.  The 
RO also indicated that it was still the veteran's 
responsibility to ensure that the RO receives all requested 
records not in the possession of a Federal department or 
agency.  The veteran was advised that in order to 
substantiate a claim for service connection that evidence of 
a current disability and a nexus between such and service was 
necessary.  

In the December 2002 rating decision, the veteran was advised 
of the evidence the RO had considered in denying his claims 
and the evidence that he still needed to submit to 
substantiate such claims.  Specifically, the veteran was 
informed that service connection was denied for tinnitus and 
generalized arthritis because neither occurred in or was 
caused by service.  Additionally, pertinent to the veteran's 
claimed generalized arthritis, he was advised that service 
connection could not be granted on a presumptive basis as 
such condition did not manifest to a compensable degree 
within one year of discharge from service.  The March 2003 
statement of the case again advised the veteran of the law 
governing service connection claims as well as the reasons 
and bases for which his generalized arthritis claim had been 
denied.  Furthermore, the March 2003 statement of the case 
informed the veteran that a decision on his claim for service 
connection for tinnitus was being deferred pending a medical 
examination and opinion regarding whether the veteran's 
tinnitus was related to service-connected hearing loss.  It 
also included recitation of the regulations implementing the 
VCAA, with citation to the relevant portions of the United 
States Code.  The April 2003 supplemental statement of the 
case, referable only to tinnitus, advised the veteran that 
his claim remained denied as a March 2003 VA opinion failed 
to relate his tinnitus to his service-connected hearing loss, 
and, his tinnitus was not shown in service.  

Following the issuance of the July 2003 letter and receipt of 
additional medical evidence consisting of Social Security 
Administration (SSA) records and VA outpatient treatment 
records, the RO reconsidered the veteran's service connection 
claims in the October 2003 supplemental statement of the 
case.  The veteran was again informed of the reasons and 
bases for the denial both claims.

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  At such 
hearing, the veteran stated that he had no additional 
evidence to submit in consideration of his appeal.  As such, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records, SSA records, outpatient treatment records 
from the Lincoln, Nebraska, and Omaha, Nebraska, VA Medical 
Centers dated July 1998 to October 2003, records from Dr. 
Dugas dated July 1987 to November 1998, records from Dr. 
Albers dated August 1987 to February 1999, an October 1988 
record from Dr. Florer at the Hearing & Health Specialists, 
records from Dr. Jameson dated August 1997 to June 2001, 
records from Dr. Hotovy dated October 2001 to March 2002, and 
a record from Dr. Diamant dated April 2002 are associated 
with the claims file.  

The Board notes that the RO had requested treatment records 
from Dr. Wariyar in August 2002, but received a response 
indicating that there were no records for the veteran on 
file.  Also, the RO requested records from Dr. Bainbridge 
twice, but in November 2002, received a response indicating 
that the veteran had been treated by Dr. Bainbridge in the 
1980's, but records from that time period no longer exist.  
The Board also observes that the veteran was notified in the 
March 2003 statement of the case that a records request sent 
to Dr. Hotovy was not returned.  However, as indicated in the 
preceding paragraph, it appears that records from Dr. Hotovy 
dated October 2001 to March 2002 are contained in the claims 
file. 

The veteran has not identified other outstanding records that 
he wants VA to obtain or that he feels are relevant to his 
claims.  Specifically, at his May 2004 Board hearing, the 
veteran indicated that he had no additional evidence to 
submit. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  Referable to tinnitus, the 
veteran was afforded VA examinations in September 2002 and 
March 2003.  The Board notes that such examinations were 
conducted by physicians who considered factors relevant to 
the veteran's claim, to include his reported history of noise 
exposure during military service, and, that the examination 
reports contain findings pertinent to the veteran's claimed 
tinnitus, to include offering opinions as to direct and 
secondary service connection.  Regarding the veteran's claim 
of entitlement to service connection for generalized 
arthritis, a current VA examination to determine whether such 
is etiologically related to service is not necessary to 
decide the claim.  Any current medical opinion linking such 
disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of an injury or 
disease to the veteran's knees, feet, hands, back, hips, and 
legs in service, and in view of the negative findings in 
regard to such on the separation examination from service, 
there is no competent basis upon which to conclude that any 
current arthritic complaints are related to service.  In 
addition, no competent medical evidence even suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that further examination 
is not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  


II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  Tinnitus

The veteran contends that while serving as a tank operator on 
active duty, another tank fired over him during training 
maneuvers.  He states that he went to sick bay and was 
treated for a headache.  The veteran denies any post-service 
noise exposure.  Since that time, he claims that he has had 
ringing and buzzing in his ears that has increased in 
severity over time.  As such, the veteran alleges that 
service connection is warranted for tinnitus.  

The relevant medical evidence of record includes the 
veteran's service medical records, an October 1988 hearing 
evaluation from Dr. Florer at the Hearing & Health 
Specialists, VA treatment records dated July 1998 to October 
2003 from the Lincoln and Omaha VA Medical Centers, and, 
September 2002 and March 2003 VA examination reports.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of tinnitus or hearing 
difficulties.  Specifically, the veteran's March 1958 
separation examination demonstrated 15/15 hearing, whispered 
and spoken voices, in both ears.  Additionally, the veteran's 
service medical records fail to demonstrate that the veteran 
sought treatment for a headache.  

An October 1988 hearing evaluation from Dr. Florer at the 
Hearing & Health Specialists indicates that the veteran had 
hearing loss.  There is no diagnosis or complaints of 
tinnitus.  

VA treatment records from the Lincoln and Omaha VA Medical 
Centers reveal that the veteran wears hearing aids.  The 
outpatient records are negative for any complaints, 
treatment, or diagnosis of tinnitus.

The September 2002 VA examination revealed subjective 
complaints of hearing loss and intermittent tinnitus.  The 
veteran reported service in the tank division and artillery 
division.  He indicated that he was subjected to noise from 
the tanks as well as the sound of small and large artillery 
fire.  The veteran gave a history of post-service work as a 
farmer and a trucker.  The veteran described his tinnitus as 
the intermittent sound of ringing in his right ear.  He 
stated that it been present for the past four to five years.  

Audiological evaluation revealed a diagnosis of bilateral 
moderate to severe high frequency sensorineural hearing loss 
and subjective tinnitus.  The examiner opined that with the 
veteran's history of both military and occupational noise 
exposure, it was as likely as not that a portion of the 
veteran's hearing loss may be related to military noise 
exposure, and, that since the veteran's tinnitus did not 
begin until many years after military service, it was not 
likely that it was related to noise exposure during his 
military service.  

In March 2003, a VA examiner opined that the veteran's 
reported tinnitus was not secondary to his hearing loss.

While the veteran is competent to testify regarding his 
tinnitus symptomatology and its onset, the available evidence 
of record, to include service medical records, does not 
substantiate such a claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Furthermore, there is no competent 
medical opinion linking the veteran's tinnitus to his 
military service or service-connected hearing loss.  In fact, 
VA examiners opined that the veteran's tinnitus was not 
likely related to noise exposure during military service, 
and, was not secondary to his hearing loss.  As such, the 
evidence of a nexus between active duty service or service-
connected hearing loss and the veteran's tinnitus is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
Id.  Thus, the record contains no competent medical opinion 
that the veteran has a current disability of tinnitus that is 
related to a disease or injury incurred during his active 
military service or secondary to service-connected hearing 
loss.  Absent competent evidence of a causal nexus between 
current tinnitus and service, or another service-connected 
disability, the veteran is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

B.  Generalized Arthritis

The veteran contends that while serving in the tank division 
during active duty, he had to jump up and down off the tanks.  
He also states that due to being exposed to the extreme cold 
during military service, he now has arthritis of the feet and 
toes.   The veteran claims that he sought post-service 
medical treatment for arthritis of the knees, feet, hands, 
back, hips, and legs.  He also contends that he had 
difficulty walking following his service discharge.  The 
veteran hat he has had his left knee replaced due to 
arthritis.  As such, he contends that service connection is 
warranted for generalized arthritis.  

Although the veteran has a current diagnosis of arthritis of 
both his knees and his back, he is not entitled to 
presumptive service connection because there is no evidence 
that his arthritis manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in March 1958 and 
the medical evidence of record indicates the earliest date 
that the veteran had arthritis was in the 1980's, over 30 
years after his discharge.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  The relevant medical evidence 
of record includes the veteran's service medical records, SSA 
records, outpatient treatment records from the Lincoln  and 
Omaha VA Medical Centers dated July 1998 to October 2003, 
records from Dr. Dugas dated July 1987 to November 1998, 
records from Dr. Albers dated August 1987 to February 1999, 
records from Dr. Jameson dated August 1997 to June 2001, 
records from Dr. Hotovy dated October 2001 to March 2002, and 
a record from Dr. Diamant dated April 2002.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of arthritis.  There is 
also no evidence of any in-service injury referable to the 
veteran's knees, feet, hands, back, hips, and legs.  
Furthermore, the veteran's March 1958 separation examination 
found that, upon clinical evaluation, the veteran's upper and 
lower extremities, as well as his spine and other 
musculoskeletal systems, were normal.  

The SSA records reveal records and determinations pertinent 
to the veteran's left and right knees.  Specifically, it was 
indicated that the veteran was awarded SSA disability 
benefits effective November 1998 due to a primary diagnosis 
of status post-left knee arthroplasty and a secondary 
diagnosis of degenerative joint disease of the right knee.  
The medical records considered in support of this 
determination include records from Dr. Albers, Dr. Dugas, and 
the Lincoln VA Medical Center, all of which are separately 
discussed below.

Outpatient treatment records from the Lincoln and Omaha VA 
Medical Centers dated July 1998 to October 2003 reveal 
complaints of bilateral knee pain.  Diagnoses and medical 
findings include degenerative joint disease status post-total 
knee replacement, status post-back surgery, and crepitus of 
the right knee.  A January 2003 notation indicates complaints 
of back spasms.  

Records from Dr. Dugas dated July 1987 to November 1998 
reveal that, in March 1997, the veteran underwent an 
operative arthroscopy and a partial medial meniscectomy of 
the left knee.  There is a November 1998 diagnosis of 
degenerative arthritis of the left knee, status post-medial 
meniscectomy.  

Records from Dr. Albers dated August 1987 to February 1999 
show complaints of bilateral knee pain, with the left worse 
than the right.  Records dated in 1987 demonstrate back, hip, 
and leg pain.  X-rays dated in March of 1987 revealed a 
normal lumbar spine.  A December 1987 record reveals a chief 
complaint of back pain into the left leg.  It was noted that 
the veteran had injured his back in a work-related accident 
in July 1986.  Notations from 1988 reveal complaints of back 
pain.  It is also indicated that the veteran underwent a left 
total knee arthroplasty in December 1998.  At the time of the 
veteran's December 1998 surgery, it was noted that his past 
medical history included back and neck problems as well as 
back surgery.  

Records from Dr. Jameson dated August 1997 to June 2001 
reflect follow up for his December 1998 left knee surgery as 
well as March 2000 treatment for his left thumb that he 
injured three and a half weeks prior by smashing it under a 
radiator.  A November 2000 treatment note reveals complaints 
of increased back pain since July 2000 and an MRI of the same 
date showed degenerative arthritis of the back.  

Records from Dr. Hotovy dated October 2001 to March 2002 
reflect subjective complaints of back problems.  Chronic back 
pain was diagnosed. 

An April 2002 record from Dr. Diamant reveals that the 
veteran was referred for evaluation of back and leg pain.  It 
was noted that the veteran's pain came on about a year prior 
when he leaned over a table to reach a spoon.  Dr. Diamant 
offered an impression of lumbar spondylosis, low back pain, 
bilateral leg pain with the right worse than the left, and 
possible right L4 radiculopathy.  

While the foregoing evidence demonstrate bilateral knee and 
back arthritis, there is no evidence of record demonstrating 
that the veteran has a current diagnosis of arthritis of 
feet, hands, hips, or legs.  In the absence of competent 
medical evidence of a present disability, there is no basis 
on which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the record contains no competent medical opinion 
that the arthritis that is currently shown by competent 
medical evidence is related to an injury during service, or 
otherwise had its onset during service.  Rather, the evidence 
of a nexus between active duty service and such claimed 
arthritis is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between generalized arthritis and service, the veteran 
is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for generalized arthritis.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.

Service connection for generalized arthritis of the knees, 
feet, hands, back, hips, and legs is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



